Citation Nr: 0029379
Decision Date: 11/07/00	Archive Date: 12/28/00

DOCKET NO. 99-14871                DATE NOV 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Wilmington, Delaware

THE ISSUE

Entitlement to service connection for a disability manifested by
low blood pressure and dizziness.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1985 to October
1985.

This appeal arises before the Board of Veterans' Appeals (Board)
from a January 1999 RO decision, which denied the veteran's claim
of service connection for hypotension. In order to more accurately
describe the disability that the veteran is claiming service
connection for, the issue on appeal has been recharacterized as
stated on the cover page of this decision.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be given a lower order
of priority in terms of the necessity of carrying out the
instruction completely.

VA is obligated to assist the veteran in the development of his
claim. The record indicates that additional relevant medical
reports are available In carrying out the obligation to assist, an
attempt must be made to secure additional relevant medical records,
including any outstanding VA and private medical records regarding
manifestations of low blood pressure and dizziness. Murincsak v.
Derwinski, 2 Vet. App. 363 (1992).

-2


Additionally, VA's duty to assist requires that the veteran be
afforded a VA examination with respect to his disability, which
should take into account the records of the veteran's prior medical
history, and includes an opinion as to the etiology of his
disability. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore
v. Derwinski, 1 Vet. App. 401, 405 (19991).

Accordingly, the case is REMANDED to the RO for the following
development:

1. The RO and any physician to whom this case is assigned for an
examination and/or a statement of medical opinion must read the
entire remand, to include the explanatory paragraphs above the
numbered instructions.

2. The RO should obtain and associate with the claims folder all
relevant private and VA treatment records that have not already
been made part of the claims folder, including any records related
to the veteran's pre-service accident, which occurred in 1979 or
1980, in which he was hit by a car while riding a bicycle.

3. The RO should take any necessary steps to have the veteran
undergo a VA examination relative to his claim of a disability
manifested by low blood pressure and dizziness. All studies deemed
appropriate should be performed, and all findings should be set
forth in detail. The examiner must review the claimsfolder and a
copy of this remand prior to the examination. In the report of the
examination, the examiner should respond specifically to each of
the following items:

-3

a. The examiner should state as precisely as possible the diagnoses
of all disorders the veteran has, which are manifested by low blood
pressure and/or dizziness.

b. For each identified disability manifested by low blood pressure
and/or dizziness, the examiner should state a medical opinion as to
the date of onset of such.

c. If the veteran does have a disability manifested by low blood
pressure and/or dizziness, and if it is determined that he had such
disability when he began active service, did such disability
increase in severity beyond the normal progression of such
condition (i.e. was the condition aggravated) during his period of
active duty?

d. For each disability manifested by low blood pressure and
dizziness, the examiner should indicate whether it is at least as
likely as not that such is etiologically related to service.

The veteran must be properly informed of his scheduled VA
examination, and he should be given notice of the consequences of
failure to report for the examination, including an explanation of
the provisions of 38 C.F.R. 3.655. If the veteran does not report
for the examination, the claims folder should include clear
documentation of his failure to report including a statement as to
whether he failed to appear without notice, or whether he requested
cancellation or postponement and rescheduling of the examination.

-4

4. After the development requested above has been completed, the RO
should review the veteran's claims folder and ensure that all the
foregoing development has been conducted and completed in full. If
any development is incomplete, appropriate corrective action should
be taken.

5. The RO should review the veteran's claim based on all of the
evidence on file. All appropriate laws and regulations should be
applied. If the benefits being sought by the veteran are not
resolved to his satisfaction, he and his representative should be
sent supplemental statement of the case.

After the veteran and his representative have been given an
opportunity to respond to the supplemental statement of the case,
the claims folder shall be returned to the Board for further
appellate review. No action is required of the veteran until he
receives further notice. The purposes of this remand are to procure
clarifying data and to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

-5

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)(Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

G. H. Shufelt 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 6 -



